Citation Nr: 1623721	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  14-20 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to waiver of overpayment of VA education benefits in the amount of $5,361.17.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from November 2002 to July 2003; from June 2004 to June 2005; from June 2008 to September 2008; and from May 2009 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating action by the Department of Veterans Affairs (VA) Debt Management Center in St. Paul, Minnesota.  Jurisdiction over the appeal is with the VA Regional Office (RO) in New York, New York.  


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim.

A thorough review of the Veteran's paperless VBMS and Virtual VA files reveals that the only documents relevant to the claim currently on appeal are two letters from the Debt Management Center dated in December 2012 informing the Veteran of overpayments of VA education benefits totaling $5,361.17, and a November 2013 VA 4-1837, Decision on Waiver of Indebtedness, in which the Debt Management Center denied the Veteran's claim for waiver of the overpayment.  However, missing from the file are the Veteran's application for waiver of the overpayment, as well as his notice of disagreement with the denial of the waiver, the statement of the case supplied to him in response to that notice of disagreement, and the VA Form 9 the Veteran submitted to perfect the instant appeal.  No documents pertaining to the Veteran's initial application for and award of education benefits are present in the claims file.  In short, the claims file contains very few of the adjudicatory documents that have been issued over the course of this appeal, significantly frustrating the Board's review. 

There are multiple documents concerning the Veteran's claim for waiver of overpayment that are not associated with the claims file.  On remand the agency of original jurisdiction (AOJ) must attempt to obtain and associate with the claims file all available documents pertaining to this claim, in particular the Veteran's notice of disagreement and/or claim for waiver, the statement of the case furnished to him by the RO in response to his notice of disagreement, and the VA Form 9 (Appeal to Board of Veterans' Appeals) or any similar document filed by the Veteran to perfect this appeal.  The AOJ must further seek to obtain any statements submitted by the Veteran or his representative setting forth his contentions, or any other documents deemed relevant to this claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA Debt Management Center, the New York RO, or other appropriate source all records pertaining to the adjudication of the Veteran's claim for waiver of overpayment of VA education benefits.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) regarding requesting records from Federal facilities.  The AOJ must specifically obtain the Veteran's request for waiver, his notice of disagreement with the denial of the waiver, the statement of the case furnished to him, and the VA Form 9 or any other document perfecting his appeal, although all records related to the adjudication of the instant claim must be searched for.  All records and/or responses received associated with the claims file.  If any documents sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e).

2.  After completing the requested actions and any additional notification and/or development deemed warranted, re-adjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted, furnish the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before returning the claims file to the Board.  Thereafter, return the case to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

